DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-16 and 18, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, an acquisition unit that acquires operation rate information about the reading device based on the number of processing operations per unit time period of the reading processing and a predetermined number of processing operations of the reading processing.
Referring to claim 19, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, an acquisition unit that acquires an effective operation rate of the image forming device based on the number of processing operations performed m the specific time period by the image forming processing, the predetermined number, and the effective time period information.
Referring to claim 20, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, an acquisition unit that acquires a first operation rate based on a number of processing operations performed in a specific time period of the first image forming processing and a predetermined number of processing operations of the first image forming processing and acquires a second operation rate based on a number of processing operations performed in the specific time period of the second image forming processing and a predetermined number of processing operations of the second image forming processing.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

This application is in condition for allowance except for the following formal matters. 
Claim Objections
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The preamble in these claims is not limiting and therefore the same apparatus is being claimed.
Claim 17 would be allowable if rewritten or amended, or alternatively if claim 1 were rewritten or amended, to overcome the above objection under 37 CFR 1.75.

Specification Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should submitted.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2011065438 A on pages 1-3 of the specification.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Tamura (JP 2018094782 A) discloses an image forming apparatus that counts a process number of sheets in the specific process performed based on the requirement from a user and performs a specific alert process when a predetermined condition based on the process number of sheets counted and the process number of sheets of the specified routine process is satisfied suppressing an excess of process number of sheets (abstract).

Kashiday (JP 2013020374 A) discloses acquiring utilization status information showing the utilization condition of each printing press. Performance information, environmental impact information, and utilization status information is stored for every printing press. A recommended printing press is selected with reference to the performance information and a user is notified (abstract).

Fuse (JP 2004029252 A) discloses sensors in an image forming device that detect the remnant amount of A4,B5,A3 sized papers loaded in respective cassettes, and when the detected value is less than a threshold value set according to usage situation of device, a warning information is output (abstract). 

Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure. 

Yamada (US 20090002748 A1) discloses collecting usage history information of an image forming device, analyzing a usage status of image forming device based on the collected usage history information, and  controlling output of the analyzed usage status (abstract).

Kyono (US 9323480 B2) is an example of generating history information relating to the print job, the history information including identification information identifying operations used to complete the print job, and transmitting the history information to the print data management device (abstract).

Sakamoto (JP 5963535 B2) discloses storing working historical information of the image forming apparatuses including incident information which shows the effect of the customer not having the ability to utilize the image forming apparatus, and calculating the incident time which shows the period during which the customer wanted, but was not able to utilize the image forming apparatus (abstract).

Matsumoto (JP 5328382 B2 and US 20100177344 A1) discloses a management device that collects the operation log information and the job log information from the image forming apparatus, wherein the operation log information corresponds to a series of operations that were performed for the job requested by the user, and the job log information corresponds to the job requested by the user. By identifying and associating information about the operation time in the operation log with the job processing time in the job log, the flexibility to process the job information in associating with operation information in the image forming apparatus is improved thereby improving operations of the business office. See abstract, background, and solution.

Matsumoto (JP 5306130 B2) discloses handling an operation time of an image forming apparatus by gathering job log information from an image forming apparatus and managing the gathered job log information, and managing an operating time, which is calculated by using the sum of job processing times found in the managed job log information while giving consideration to delay in execution of a job corresponding to the job log of the image forming apparatus (abstract). The background discusses services provided for analyzing the operating status of image forming apparatuses such as printers, copiers, and multifunction machines at customer sites, and selecting and proposing models suitable for the customer environment based on the analysis results. The operation rate is used as an operation status analysis of the image forming apparatus, where the operation rate of the image forming apparatus refers to a ratio of time (operating time) during which the image forming apparatus performs job processing such as actual printing time during which the image forming apparatus is operated. A value obtained by subtracting the job start date and time from the job end date and time recorded in the job execution history (job log information) of the image forming apparatus is defined as the job processing time of one job. The total was operating time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/Scott A Rogers/
Primary Examiner, Art Unit 2672
13 August 2022